

115 HJ 32 IH: Proposing an amendment to the Constitution of the United States to give States the authority to repeal Federal rules and regulations when the repeal is agreed to by the legislatures of two-thirds of the several States.
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 32IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Bishop of Utah (for himself and Mrs. McMorris Rodgers) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to give States the authority to
			 repeal Federal rules and regulations when the repeal is agreed to by the
			 legislatures of two-thirds of the several States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The several States may repeal, in whole or in part, any Presidential Executive order, rule, regulation, other regulatory action, or administrative ruling issued by a department, agency, or instrumentality of the United States. Such repeal shall take effect upon approval by the legislatures of two-thirds of the several States of resolutions for this purpose that particularly describe the same whole or part of the Executive order, rule, regulation, other regulatory action, or administrative ruling to be repealed.
 2.Congress shall have power to enforce this article by appropriate legislation. . 